DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder
Claim 28 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-18 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 26 June 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kirk Nuzum on 18 May 2022.
The following amendments are made to the Claims filed 23 December 2021. Claims 1, 15, 20, 21, 26, and 28 are being amended and claims 4, 5, and 19 are being canceled.
The application has been amended as follows: 

1.	A balloon catheter, the balloon catheter comprising:
 	an outer surface of a balloon with a plurality of elongated bodies, the outer surface of the balloon being smooth and non-porous and the plurality of elongated bodies being crystals of a water-insoluble drug, each of the plurality of elongated bodies having an independent longitudinal axis and extending in a direction away from the outer surface of the balloon, and the independent longitudinal axes of each of the plurality of elongated bodies is inclined relative to the outer surface of the balloon and extending in directions along the outer surface of the balloon when the balloon is in a deflated state; 
a base material, the base material being an additive layer containing a water-soluble low-molecular compound disposed on the outer surface of the balloon, and wherein the plurality of elongated bodies comprise:
	first elongated bodies originating on an outer surface of the base material and extending in the direction away from the outer surface of the balloon, the first elongated bodies terminating outside of the base material; 
	second elongated bodies originating on the outer surface of the balloon and extending to an outside of the base material by penetrating the base material, the second elongated bodies terminating outside of the base material; and
		third elongated bodies originating from an inside of the base material and extending to the outside of the base material, the third elongated bodies terminating outside of the base material; and
when the balloon is inflated from the deflated state, deformation of portions on an outer surface side of the balloon to which end portions of the plurality of elongated bodies are fixed causes a force to act on the plurality of elongated bodies such that the independent longitudinal axes of the plurality of elongated bodies change direction relative to the outer surface of the balloon on which the plurality of elongated bodies are arranged and approach perpendicularity to the outer surface of the balloon.

4. 	(Canceled)

5.	(Canceled) 

 15.	A treatment method of delivering a drug to a lesion affected area in a body lumen by use of a balloon catheter, the balloon catheter having an outer surface of a balloon with a plurality of elongated bodies, the outer surface of the balloon being smooth and non-porous and the plurality of elongated bodies being crystals of a water-insoluble drug, each of the plurality of elongated bodies having an independent longitudinal axis and extending in a direction away from the outer surface of the balloon, and the independent longitudinal axes of each of the plurality of elongated bodies is inclined relative to the outer surface of the balloon and extending in directions along the outer surface of the balloon when the balloon is in a deflated state, and a base material, the base material being an additive layer containing a water-soluble low-molecular compound disposed on the outer surface of the balloon, and wherein the plurality of elongated bodies includes first elongated bodies originating on an outer surface of the base material and extending in the direction away from the outer surface of the balloon, the first elongated bodies terminating outside of the base material, the treatment method comprising:
inserting the balloon into the body lumen to deliver the balloon to the lesion affected area;
inflating the balloon to cause the plurality of elongated bodies to change direction relative to the outer surface of the balloon on which the plurality of elongated bodies are arranged and to be erected at such an angle as to approach perpendicularity to the outer surface of the balloon; and
pressing the erected elongated bodies against living body tissue.

19.	(Canceled) 

20.	The treatment method according to claim [[19]]15, wherein the plurality of elongated bodies further comprises:
 
second elongated bodies originating on the outer surface of the balloon and extending to the outside of the base material by penetrating the base material, the second elongated bodies terminating outside of the base material; and
third elongated bodies originating from an inside of the base material and extending to the outside of the base material, the third elongated bodies terminating outside of the base material.

21.	The balloon catheter according to claim 1, wherein the plurality of elongated bodies each include a base end, a tip end and a side surface, the base end of each of the plurality of elongated bodies being in direct contact with the outer surface of the balloon or in contact with [[a]] the base material on the outer surface of the balloon.

26.	The balloon catheter according to claim 1, 
wherein the water-soluble low-molecular compound of the base material [[being]] is crystal particles.

28.	A balloon catheter, the balloon catheter comprising:
 	an outer surface of a balloon with a plurality of elongated bodies, the outer surface of the balloon being smooth and non-porous and the plurality of elongated bodies being crystals of a water-insoluble drug, each of the plurality of elongated bodies having an independent longitudinal axis and extending in a direction away from the outer surface of the balloon, and the independent longitudinal axes of each of the plurality of elongated bodies is inclined relative to the outer surface of the balloon and extending in directions along the outer surface of the balloon when the balloon is in a deflated state; 
a base material, the base material being an additive layer containing a water-soluble low-molecular compound disposed on the outer surface of the balloon, and wherein the plurality of elongated bodies includes first elongated bodies originating on an outer surface of the base material and extending in the direction away from the outer surface of the balloon, the first elongated bodies terminating outside of the base material; 
when the balloon is inflated from the deflated state, deformation of portions on an outer surface side of the balloon to which end portions of the plurality of elongated bodies are fixed causes a force to act on the plurality of elongated bodies such that the independent longitudinal axes of the plurality of elongated bodies change direction relative to the outer surface of the balloon on which the plurality of elongated bodies are arranged and approach perpendicularity to the outer surface of the balloon.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record is Schneider et al. (US 2010/0042121 A1), in view of Arps et al. (US 2009/0246252 A1), Klein et al. (US 2009/0258049 A1), and Cleek et al. (US 2014/0271775 A1).
Schneider discloses a balloon catheter and elongated bodies that change direction relative to the outer surface of the balloon on which the plurality of elongated bodies are arranged and approach perpendicularity to the outer surface of the balloon when the balloon is inflated from the deflated state. Arps teaches elongated bodies are crystals of a water-insoluble drug, and a base material being an additive layer containing a water- soluble low-molecular compound disposed on the outer surface of the balloon. Klein teaches an outer surface of a balloon is smooth and non-porous. Cleek teaches the plurality of elongated bodies include: first elongated bodies that extend from the outer surface of the base material toward the outside of the surface; second elongated bodies that extend from the outer surface of the balloon to an outside of the base material by penetrating the base material; and third elongated bodies originating from an inside of the base material and extending to the outside of the base material, the third elongated bodies terminating outside of the base material.
However, none of the references, either alone or in combination, teach the first elongated bodies originating on an outer surface of the base material and extending in the direction away from the outer surface of the balloon, the first elongated bodies terminating outside of the base material; second elongated bodies originating on the outer surface of the balloon and extending to an outside of the base material by penetrating the base material, the second elongated bodies terminating outside of the base material.
Regarding independent claims 15 and 28, the closes prior art of record is Schneider et al. (US 2010/0042121 A1), in view of Arps et al. (US 2009/0246252 A1), Klein et al. (US 2009/0258049 A1), and Cleek et al. (US 2014/0271775 A1).
Schneider discloses a balloon catheter and elongated bodies that change direction relative to the outer surface of the balloon on which the plurality of elongated bodies are arranged and approach perpendicularity to the outer surface of the balloon when the balloon is inflated from the deflated state. Arps teaches elongated bodies are crystals of a water-insoluble drug, and a base material being an additive layer containing a water- soluble low-molecular compound disposed on the outer surface of the balloon. Klein teaches an outer surface of a balloon is smooth and non-porous. Cleek teaches the plurality of elongated bodies include: first elongated bodies that extend from the outer surface of the base material toward the outside of the surface.
However, none of the references, either alone or in combination, teach the first elongated bodies originating on an outer surface of the base material and extending in the direction away from the outer surface of the balloon, the first elongated bodies terminating outside of the base material.
Arps teaches microparticulates (14 Fig 1a) which “may appear to be stuck to the surface of the flexible hydrogel coating” however, the microparticulates are actually “marginally embedded” in the coating [0044].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bacino et al. (US 2013/0116655 A1) and Herman et al. (US 2013/0060189 A1) teach elongate bodies on a surface of a balloon that approach perpendicularity to the outer surface of the balloon when the balloon is inflated from the deflated state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783